                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

MATTHEW BOIVIN                                                                      PLAINTIFF
ADC #110905

v.                              No: 4:18-cv-00888 BRW-PSH

ASA HUTCHINSON, et al.                                                          DEFENDANTS

                                             ORDER

        I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Patricia S. Harris. Although two extensions of time were granted

to file objections, no objections have been filed, and the time for doing so has passed. After

careful consideration, I approve and adopt the Proposed Findings and Recommended Disposition

in all respects.

        Accordingly, Defendants’ motion to dismiss (Doc. No. 5) is granted and the motion

for leave to amend his complaint (Doc. No. 10) is denied as moot.

        IT IS SO ORDERED this 12th day of April, 2019.



                                                           Billy Roy Wilson ________________
                                                           UNITED STATES DISTRICT JUDGE
